DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation benchmark output unit” and “signal supplying unit” in claim(s) 11; “comparison unit” and “evaluation unit” in claim(s) 20; “acquisition unit” and “estimation unit” in claim(s) 21.

3.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, it is unclear to determine whether the limitation “a load” (line 9) refers to the limitation “a load” (line 2) of claim 11, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid loads as being the same.
Furthermore, claim 19 is also rejected because it further limits and depends on claim 18.

Examiner’s Note
5.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1-4, 7, 11-13, 16, 18, 19 and 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Baudesson et al (Pub. No.: US 2007/0210847 hereinafter mentioned as “Baudesson”) in view of NAKATANI et al (Pub. No.: US 2017/0020037 hereinafter mentioned as “Nakatani”).

As per claim 1, Baudesson discloses:
An evaluation method (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
making a semiconductor device (Fig. 3, see any of the semiconductors 20A-22D. Also see [0047]) that is connected parallel to a load (Fig. 3, see electrical load 3. Also see [0047]) by a load cable (Fig. 3, see electrical cable 4. Also see [0047]), perform a switching operation (Fig. 3, the turn-on and/or turn-off of the semiconductors 20A-22D. Also see [0049]-[0050] and/or [0057]);
measuring common-mode current flowing through the load cable (Fig. 4, see current sensor 70. Also see [0059]) during the switching operation (Fig. 3, the turn-on and/or turn-off of the semiconductors 20A-22D. Also see [0049]-[0050] and/or [0057]).
Baudesson does not explicitly disclose:
outputting an evaluation benchmark for radiated noise based on the common-mode current.
However, Nakatani further discloses:
outputting an evaluation benchmark for radiated noise based on the common-mode current (Fig. 10A, see any of the outputted evaluation benchmark curves S1-S4. Also see [0061]. Furthermore, common-mode currents always cause noise radiation, see prior art made of record under Conclusion title below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “outputting an evaluation benchmark for radiated noise based on the common-mode current” disclosed by Nakatani into Baudesson, with the motivation and expected benefit related to improving the system and method by providing a noise suppression cable that achieves an improvement in the effect of electromagnetic wave suppression (Nakatani, Paragraph [0006]).

As per claim 2, the combination of Baudesson and Nakatani discloses the evaluation method of claim 1 as described above.
Nakatani, with the obvious motivation set forth above in claim 1, further discloses: 
wherein the outputting the evaluation benchmark calculates, as the evaluation benchmark for the radiated noise (Fig. 10A, see any of the evaluation benchmark curves S1-S4. Also see [0061]), radiated electric field strength of a frequency component included in the common-mode current (Fig. 10A, see frequency components. Also see [0062]. The claimed “frequency component” is the frequency from 100 Hz to 1MHz of Nakatani corresponding to the strength of the electric field of the common-mode current lc).

As per claim 3, the combination of Baudesson and Nakatani discloses the evaluation method of claim 1 as described above.
Nakatani, with the obvious motivation set forth above in claim 1, further discloses: 
wherein at least part of the load cable is covered with metal shield (Fig. 3C and/or 3D, see shield layer 6 formed by conductive wires. Also see [0034]. Furthermore, wires are made of metal).

As per claim 4, the combination of Baudesson and Nakatani discloses the evaluation method of claim 3 as described above.

wherein the metal shield (Nakatani, Fig. 3C and/or 3D, see shield layer 6 formed by conductive wires. Also see [0034]) is electrically connected to a conductive member (Fig. 9, see aluminum base plate 110. Also see [0034]) to which the semiconductor device member (Fig. 9, the semiconductors that form inverter 120. Also see [0060]) is attached having an insulation material (Nakatani, Fig. 9, the material of the shield box 120. Also see [0060]) between the semiconductor device (Fig. 9, the semiconductors that form inverter 120. Also see [0060]) and the conductive member (Fig. 9, see aluminum base plate 110. Also see [0034]).

As per claim 7, the combination of Baudesson and Nakatani discloses the evaluation method of claim 1 as described above.
Baudesson in view of Nakatani, with the obvious motivation set forth above in claim 1, further discloses the combined evaluation method for estimating radiated noise (Nakatani, Fig. 10A, see all of the evaluation benchmark curves S1-S4 forming the graph. Also see [0061]-[0062]) of an apparatus provided with the semiconductor device (Baudesson, Fig. 3, see any of the semiconductors 20A-22D of converter 2. Also see [0047]), the combined evaluation method comprising:
acquiring a plurality of evaluation benchmarks (Nakatani, Fig. 10A, see all of the evaluation benchmark curves S1-S4 forming the graph. Also see [0061]) for the semiconductor device (Baudesson, Fig. 3, see any of the semiconductors 20A-22D. Also see [0047]) that are output in correspondence with the switching operation under a plurality of conditions (Baudesson, Fig. 3, the turn-on and/or turn-off of the semiconductors 20A-22D with their conditions. Also see [0049]-[0050] and/or [0057]) by using the evaluation method according to claim 1 (see above the obvious rejection of claim 1 over Baudesson in view of Nakatani); and
combining the plurality of evaluation benchmarks to estimate the radiated noise (Nakatani, Fig. 10A, see all of the evaluation benchmark curves S1-S4 forming the graph. Also see [0061]) (Baudesson, Fig. 3, see any of the semiconductors 20A-22D of converter 2. Also see [0047]).

As per claim 11, Baudesson discloses:
An evaluation apparatus (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a load (Fig. 3, see electrical load 3. Also see [0047]) that is electrically connected parallel to a semiconductor device (Fig. 3, see any of the semiconductors 20A-22D. Also see [0047]);
a load cable (Fig. 3, see electrical cable 4. Also see [0047]) electrically connecting the semiconductor device (Fig Fig. 3, see any of the semiconductors 20A-22D. Also see [0047]) and the load (Fig. 3, see electrical load 3. Also see [0047]);
a signal supplying unit (Fig. 3, see control device 5. Also see [0046]) configured to supply predetermined switching signals to the semiconductor device (Fig. 3, the turn-on and/or turn-off of the semiconductors 20A-22D. Also see [0046], [0049]-[0050] and/or [0057]);
a detection unit (Fig. 4, see current sensors 70 and 71. Also see [0059] and [0064]) configured to detect common-mode current flowing through (see [0059]) the load cable (Fig. 3, see electrical cable 4. Also see [0047]).
Baudesson teaches the radiated noise of the semiconductor device based on a detection result of the detection unit but does not explicitly disclose an evaluation benchmark output unit configured to output evaluation benchmarks of radiated noise.
However, Nakatani further discloses:
an evaluation benchmark output unit (Nakatani, Fig. 9, the outputs of the frequency analyzer 150. Also see [0060]) configured to output evaluation benchmarks (Nakatani, Fig. 10A, see any of the evaluation benchmark curves S1-S4. Also see [0061]) of radiated noise of the semiconductor device (Baudesson, Fig. 3, see any of the semiconductors 20A-22D. Also see [0047]. This limitation comes from the combination of references. Furthermore, common-mode currents always cause noise radiation, see prior art made of record under Conclusion title below) based on a detection result of the detection unit (Baudesson, Fig. 4, see current sensors 70 and 71. Also see [0059] and [0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “evaluation benchmark output unit configured to output evaluation benchmarks of radiated noise of the semiconductor device based on a detection result of the detection unit” disclosed by Nakatani into Baudesson, with the motivation and expected benefit related to improving the system and method by providing a noise suppression cable that achieves an improvement in the effect of electromagnetic wave suppression (Nakatani, Paragraph [0006]).

As per claim 12, the combination of Baudesson and Nakatani discloses the apparatus of claim 11 as described above.
Nakatani, with the obvious motivation set forth above in claim 11, further discloses: 
wherein at least part of the load cable is covered with metal shield (Fig. 3C and/or 3D, see shield layer 6 formed by conductive wires. Also see [0034]. Furthermore, wires are made of metal).

As per claim 13, the combination of Baudesson and Nakatani discloses the evaluation method of claim 12 as described above.
Baudesson in view of Nakatani, with the obvious motivation set forth above in claim 11, further discloses:
the detection unit (Baudesson, Fig. 4, see current sensors 70 and 71. Also see [0059] and [0064]) is provided at an area different from an area of the load cable (Baudesson, Fig. 4, see electrical cable 4. Also see [0047]) that is covered with the metal shield (Nakatani, Fig. 3C and/or 3D, see shield layer 6 formed by conductive wires. Also see [0034]).

As per claim 16, the combination of Baudesson and Nakatani discloses the evaluation method of claim 11 as described above.
Baudesson further discloses:
a power supply (see [0046]) and a plurality of capacitive units that are each connected parallel to the semiconductor device (Fig. 3, see Vc from power supply, and group of capacitors 19A and 19B connected in parallel with the group of semiconductors 20A-22D. Also see [0047]-[0048]).

As per claim 18, the combination of Baudesson and Nakatani discloses the evaluation method of claim 11 as described above.
Baudesson further discloses:
the semiconductor device (Fig. 3, see any of the semiconductors 20A-22D. Also see [0047]) includes a first device (Fig. 3, see first device 20A-21A. Also see [0047]) and a second device that are connected in series (Fig. 3, see second device 20B-21B. Also see [0047]); 
the load cable (Fig. 3, see electrical cable 4. Also see [0047]) has:
a first connection line (Fig. 3, see conductor line 4a. Also see [0047]), one end of the first connection line being connected to one end of the first device (Fig. 3, see first device 20A-21A. Also see [0047]); 
a second connection line (Fig. 3, see conductor line 4b. Also see [0047]), one end of the second connection line being connected to the other end of the first device (Fig. 3, see first device 20A-21A. Also see [0047]); and 
a load (Fig. 3, see electrical load 3. Also see [0047]) connected between the other end of the first connection line (Fig. 3, see conductor line 4a. Also see [0047]) and the other end of the second connection line (Fig. 3, see conductor line 4b. Also see [0047]); and 
the signal supplying unit (Fig. 3, see control device 5. Also see [0046]) is configured to supply the switching signal to the second device (Fig. 3, see second device 20B-21B. Also see [0047]).

As per claim 19, the combination of Baudesson and Nakatani discloses the evaluation method of claim 18 as described above.

the detection unit (Fig. 4, see current sensors 70 and 71. Also see [0059] and [0064]) has a current probe (Fig. 4, see leads of the current sensors 70 and 71. Also see [0059] and [0064]) to detect the common-mode current (see [0059]) flowing from the first device (Fig. 3, see first device 20A-21A. Also see [0047]) to the load (Fig. 3, see electrical load 3. Also see [0047]) through the first connection line (Fig. 3, see conductor line 4a. Also see [0047]) and the second connection line (Fig. 3, see conductor line 4b. Also see [0047]).

As per claim 21, the combination of Baudesson and Nakatani discloses the evaluation method of claim 11 as described above.
Nakatani, with the obvious motivation set forth above in claim 11, further discloses:
an acquisition unit (Nakatani, Fig. 9, the unit that acquires data of the frequency analyzer 150. Also see [0060]) configured to acquire a plurality of evaluation benchmarks (Nakatani, Fig. 10A, see any of the evaluation benchmark curves S1-S4. Also see [0061]) for the semiconductor device (Baudesson, Fig. 3, see any of the semiconductors 20A-22D. Also see [0047]. This limitation comes from the combination of references) that are output by the evaluation apparatus according to claim 11 (Baudesson, Fig. 3, see processing means 7. Also see [0061]) in correspondence with the switching signal under a plurality of conditions (Baudesson, Fig. 3, the turn-on and/or turn-off of the semiconductors 20A-22D. Also see [0049]-[0050] and/or [0057]);
an estimation unit (Nakatani, Fig. 9, the unit that acquires data of the frequency analyzer 150. Also see [0060]) configured to combine the plurality of evaluation benchmarks to estimate radiated noise (Nakatani, Fig. 10A, see any of the evaluation benchmark curves S1-S4. Also see [0061]-[0062]) of an apparatus (Baudesson, Fig. 3, see converter 2. Also see [0047]) provided with the semiconductor device (Baudesson, Fig. 3, see any of the semiconductors 20A-22D of converter 2. Also see [0047]).

(s) 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Baudesson in view of Nakatani, and further in view of Nebrigic (Pub. No.: US 2001/0033501 hereinafter mentioned as “Nebrigic”).

As per claim 5, the combination of Baudesson and Nakatani discloses the evaluation method of claim 4 as described above.
Baudesson in view of Nakatani, with the obvious motivation set forth above in claim 1, further discloses the conductive member but does not explicitly disclose that it is part of a temperature adjustment unit to adjust a temperature of the semiconductor device.
However, Nebrigic further discloses:
the conductive member (Nakatani, Fig. 9, see aluminum base plate 110. Also see [0034]) is part of (This limitation comes from adding the temperature adjustment unit of Nebrigic) a temperature adjustment unit to adjust a temperature of the semiconductor device (Nebrigic, see [0171] and/or claims 24-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “temperature adjustment unit to adjust a temperature of the semiconductor device” disclosed by Nebrigic into Baudesson in view of Nakatani, with the motivation and expected benefit related to improving the system and method by providing a dynamically controlled, intrinsically regulated power converter that efficiently transfers power from an energy source as demanded by a load device (Nebrigic, Paragraph [0030]), and also by compensating the variations in the temperature of the power converter or the output current drawn by the load device (Nebrigic, Paragraph [0011]).

8.	Claim(s) 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Baudesson in view of Nakatani, and further in view of Wasaki et al (Pub. No.: US 2008/0116996 hereinafter mentioned as “Wasaki”).

As per claim 17, the combination of Baudesson and Nakatani discloses the evaluation method of claim 16 as described above except that does not explicitly disclose:
at least one capacitive unit of the plurality of capacitive units has a first capacitive element and a second capacitive element that are connected in series, and
a node between the first capacitive element and the second capacitive element is connected to a reference potential.
However, Wasaki further discloses:
at least one capacitive unit of the plurality of capacitive units has a first capacitive element and a second capacitive element that are connected in series (Fig. 2, see capacitors C14 and C15 connected in series. Also see [0068]), and
a node  between the first capacitive element and the second capacitive element is connected to a reference potential (Fig. 3, see unnumbered node between the capacitors C14 and C15 connected to a reference ground potential. Also see [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “at least one capacitive unit of the plurality of capacitive units has a first capacitive element and a second capacitive element that are connected in series, and a node between the first capacitive element and the second capacitive element is connected to a reference potential” disclosed by Wasaki into Baudesson in view of Nakatani, with the motivation and expected benefit related to improving the system and method by inhibiting the common mode signal, particularly in a high frequency band (Wasaki, Paragraph [0068]), and also by facilitating noise detection  (Wasaki, Paragraph [0017]) and suppressing common mode signals (Wasaki, Paragraph [0023]).

Allowable Subject Matter
9. 	Claim(s) 6, 8-10, 14, 15, and 20 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is an examiner's statement of reasons for the objection: 

11. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
comparing the evaluation benchmark output for the semiconductor device and an evaluation benchmark output for a reference device different from the semiconductor device; and
evaluating an intensity of the radiated noise of the semiconductor device relative to the reference device according to a result of the comparison. 

12. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the combination of the evaluation benchmarks is a maximum value or a sum of the plurality of evaluation benchmarks for the semiconductor device. 

13. 	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the combination of the evaluation benchmarks is an average value of the plurality of evaluation benchmarks for the semiconductor device. 

	Claim(s) 10 depends and also further limits claim 9, therefore, they would also be allowable.

14. 	Regarding claim 14,
wherein the metal shield is electrically connected to a conductive member to which a substrate is fixed, and the semiconductor device is arranged on the semiconductor device having an insulation material between the semiconductor device and the substrate. 

	Claim(s) 15 depends and also further limits claim 14, therefore, they would also be allowable.

15. 	Regarding claim 20, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a storage unit configured to store the evaluation benchmark output by the evaluation benchmark output unit; and
a comparison unit configured to compare the evaluation benchmark output by the evaluation benchmark output unit and an evaluation benchmark for a reference device different from the semiconductor device stored in the storage unit; and
an evaluation unit configured to evaluate a relative change in intensity of the radiated noise of the semiconductor device according to a result of the comparison. 

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Otaki (Pub. No.: US 2004/0198078) teaches that the common-mode current in the cable is caused by radiation noise (Abstract). 
b)	Kawada (Pub. No.: US 2006/0050820) teaches that the “common-mode current flows to the ground, and a common-mode signal as illustrated in FIG. 12 appears. The common-mode signal causes the occurrence of radiation noise” (Paragraph [0009]). 
c)	SEKI (Pub. No.: US 2013/0016548) teaches “a common-mode current, bringing about conduction noise or radiation noise” (Paragraph [0006]).
ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867